(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
En una llamada “Moción sobre Reconsideración” la demandada apelada solicita que se reconsidere la sentencia dictada en este caso el día 18 de marzo de 1941 porque esta corte no resolvió una moción que, tres días antes de la vista del caso, o sea, el 10 de marzo, radicó la peticionaria para que de estimarse frívola la apelación, se conde-nara al demandante apelante a pagar $75 en concepto de honorarios de abogado de la apelada.
Tomando en consideración los becbos del caso y además, que el abogado de la apelada no compareció a la vista de este recurso, se declara sin lugar dicba moción de reconsideración.